The Honorable Billy Joe Purdom State Representative HCR 66, Box 34 Yellville, AR  72687
Dear Representative Purdom:
This is in response to your request for an opinion on the following question:
          1.  May a rural volunteer fire department, presently funded by a portion of its home county's sales tax collection and from contributions and donations of its citizens, establish itself as a fire district under Act 35 of 1979 to gain funding through its assessment of residents of a fee which is to be collected as a part of the county's real estate and personal property tax collections and turn back to the fire department and include in their district a portion of a neighboring county, presently served by the department, conducting such business as a nonprofit volunteer entity and not acting as a county government subordinate service district as addressed in A.C.A. 14-14-708?
This office has previously opined that the General Assembly did not intend for a fire protection district formed under Act 35 of 1979 (A.C.A. 14-284-201 et seq.) to extend beyond the county.  See Att'y Gen. Op. No. 88-023 (copy enclosed).  It must therefore be concluded that the answer to your question is "no" with regard to the portion of a neighboring county being included in the newly established fire protection district.  This is not permissible under A.C.A. 14-284-201 et seq., which makes no provision for crossing county lines in the formation of fire protection districts.
With regard, generally, to the expansion of a volunteer fire department's service area, see Att'y Gen. Op. No. 89-186, a copy of which is also enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.